

VENTAS, INC.
CONSULTING AGREEMENT AMENDMENT
THIS CONSULTING AGREEMENT AMENDMENT (“Amendment”) is made and entered into as of
December 13, 2019 (the “Amendment Date”), by and between VENTAS, INC., a
Delaware corporation (the “Company”) and T. Richard Riney, a Senior Advisor of
the Company (“Consultant”), pursuant to the Consulting Agreement entered into
between the Company and Consultant as of October 15, 2019 (the “Agreement”).
Unless otherwise provided, capitalized terms in this Amendment have the meaning
set forth in the Agreement.
The Agreement is hereby amended in the following manner.
1.
In Section 2 of the Agreement, the phrase “the two-month anniversary of the
Effective Date” shall be deleted and replaced by the phrase “February 15, 2020”
in the first sentence thereof.

In all other respects, the Agreement, as amended hereby, shall continue in full
force and effect.
IN WITNESS WHEREOF, the parties have executed and consented to this Amendment on
and as of the date first above written.
 
VENTAS, INC.
 
 
 
By:
/s/ Edmund M. Brady, III
 




Title:
Edmund M. Brady, III
 
Title:
SVP and Chief Human Resources Officer
 
 
 
 
/s/ T. Richard Riney
 
T. Richard Riney





